Reynolds, J.
Appeal and cross appeal from a judgment of the Court of Claims, awarding claimant damages for the appropriation of its property in the City of Schenectady. A new trial must be ordered in the interests of justice. Claimant’s expert gave no indication via supporting data as to how he arrived at the valuations he reached. As such, his opinion was entitled at most to “little consideration” (Vircillo v. State of New York, 24 A D 2d 534; Katz v. State of New York, 10 A D 2d 164). The State’s expert testified as to the market value of the land, as though it were unimproved, and offered proof óf comparable land sales, to which he added the reproduction cost, less depreciation, of the building. The property was not unique or a specialty and thus this method of valuation was not appropriate (Svoboda v. State of New York, 24 A D 2d 915; Levine v. State of New York, 24 A D 2d 524; Guthmuller v. State of New York, 23 A D 2d 597). Judgment reversed, on the law and the facts and in the interests of justice, and a new trial ordered, without costs.
Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.